Title: To Alexander Hamilton from Nathan Rice, 5 May 1800
From: Rice, Nathan
To: Hamilton, Alexander


Oxford [Massachusetts] May 5th. 1800
Sir
By the regulations for the recruiting service the Soldiers were not allowed to possess any articles of clothing except those furnished by Government. Those not being all of the best quality, when received; can not reasonably be supposed to be at this time in the most perfect order. The appearance of my Regiment in this respect, altho not greatly inferior to others, makes but a shabby figure. If the new clothing is not to be issued to any untill the expiration of a year from the time of their enlistment—the Regiment never can appear handsomely clad. Would it not be ultimately Oeconomy and promote the good of the service to issue to a regiment at one time even before the expiration of the year—at least a part thereof say Hat, Coat, vest, 1 pr. linnen overalls—those to be worn only when on duty as guards or for exercise. It would excite the ambition of officers and men. Should the old clothes be wholly worn out before new ones are issued, the latter can have no relief, when men are ordered in fatigues. I would therefore submit to your consideration whether it will not be best to issue before the expiration of the first year.
With the highest consideration   I am Sir yr. Obedt Servant
N Rice Lt. Colo. Commandt.
Genl. Hamilton
